DETAILED ACTION
This is an office action on the merits in response to the communication filed on 7/05/2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims’ Status
Claims 1, 4, 9, 10, 13 and 15 are amended.  Claims 2-3 and 11-12 have been canceled.  Claims 1, 4-10 and 13-20 are pending and are considered in this office action.


Response to Arguments
103 Rejection
Applicant’s argument is moot in light of a new art and new grounds of rejection due to amended claim.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 15 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claim 15 recites “in response to determining the distributed secure ledger has been updated to add the contact information for the user, confirming the update for the contact information with a server providing a verification service.”.  This limitation describes a conditional statement where “in response to determining the distributed secure ledger has been updated to add the contact information for the user” needs to happen first before “confirming the update for the contact information with a server providing a verification service.”  However, this conditional statement is not described in the specification, and in fact, Examiner believes it is the other way around per paragraphs 0048 and 0049 which describe the verification preceding the update of the distributed secure ledger.  As such, the limitation is treated as new matter. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 10, 15, 18 and 19 are rejected under 35 U.S.C 103 as being obvious over Hitchcock et al. (US10475018B1; hereinafter: “Hitchcock”) in view of MUELLER et al. (WO2020028710A1; hereinafter “MUELLER”) in view of Lafever et al. (US20180307859A1; hereinafter: “Lafever”), and further in view of Lam et al. (US20200052903A1; hereinafter: “Lam”).
With respect to claim 1
Mueller teaches:
a distributed secure ledger shared over a peer-to-peer network (see fig.9) wherein any peer on the peer-to-peer network can update the distributed secure ledger ([0063-0064], The information may in some embodiments include messages sent from a first user to a second user whom the first user is connected to as a contact via the contact management system.  In some embodiments the group/event interface 940 can receive group and event information to other client systems 980 via the network 965. The group/event interface 940 can submit contact information to the blockchain storage system and/or other data storage systems via the network 965.);
a first server of a plurality of servers communicatively coupled in the peer-to-peer network, the first server providing a first service to a user of the plurality of users and comprising a processor and a memory coupled with and readable by the processor and storing therein a set of instructions which, when executed by the processor of the first server ([0055], the contact management computing system 905 can include a hardware processor 902, a memory 910, a geo connection mode system 920, a E-production connection mode system 925; [0056], the geo connection mode system 920, can be connected to other nearby client systems 962 via one or more peer-to-peer networks 960. In other embodiments the geo connection mode system 920 can be connected to other client systems via one or more networks 965 (such as the Internet, 3G/Wi-Fi/LTE/5G networks, satellite networks, etc.); [0082], the first user can import contacts from an existing address book (e.g., in a first client system);), causes the first server to: 

a second server of the plurality of servers providing a second service to the user and comprising a processor and a memory coupled with and readable by the processor and storing therein a set of instructions which, when executed by the processor of the second server (see claim 8), causes the second server to: 
receive, from the first server, the notification that the contact information associated with the user stored in the distributed secure ledger has been updated (see claim 5,  receive from the first client system an update payload, the update payload identifying a list of contacts selected by the first user, wherein the list of contacts comprises contacts associated with the first user profile, and wherein the update payload comprises updated contact information for each contact in the list of contacts; [0040], Event data may be stored on a blockchain, on a server, and/or on a user’s device. In some embodiments the data stored on the blockchain may be encrypted and may be unavailable to the contact management application providers.), 

Muller does not explicitly disclose, but Hitchcock teaches:
automatically detect an update for contact information associated with the user, wherein the contact information used by at least one server of the plurality of servers to uniquely identify the user (see col.13 ln1-28 the account management logic 230 determines that personal information has been updated. The personal information that has been updated may correspond to personal information that was not previously provided and/or modifications to previously provided personal information. In some scenarios, the account management logic 230 may detect that personal information has been updated automatically without a user taking any specific action to change personal information. For example, the user may begin using a client device 206 a (FIG. 2A) that is registered to a different telephone number. In other scenarios, the user may attempt to manually change personal information for an account or may enter changed personal information in the process of creating a new account….. In box 412, the account management logic 230 determines the accounts of the user that may use the stored personal information 245. These accounts may include accounts that currently rely upon the stored personal information 245 and/or accounts that currently use or are capable of using the stored personal information 245 so as to rely upon the stored personal information 245 in the future; see also col.9 ln21-23, In the embodiments of FIG. 2C, the account management logic 230 may be implemented as part of a proxy server 260 of the account management computing environment 257 b.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Hitchcock with the teaching of Muller as they relate to personal account management.  The claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Muller offers the embodiment of facilitating a contact information update on a blockchain.  One of ordinary skill in the art at the time the invention was made would have recognized the systems of facilitating a contact information update on a blockchain as disclosed by Muller to the methods of automatically detect an update for contact information as taught by Hitchcock for the predicated result of an improved systems of automatically updating contacts on a blockchain.


Muller in view of Hitchcock do not explicitly disclose, but Lam teaches:
confirm the update for the contact information with a server providing a verification service ([0138], event verification module 318 may parse document data to extract a document identifier or an identifier of the governmental or judicial entity (e.g., based on an application of an optical character recognition algorithm or process), and may package the one or more extracted identifiers into a request 320A, which management system 130 may transmit across network 120 to an external computing system 322 associated with the governmental or judicial entity, e.g., using any appropriate communications protocols. A secure programmatic interface of external computing system 322 (not illustrated in FIG. 3A), may receive request 320A, and external computing system 322 (a server providing a verification service) may perform operation that determine a validity of the verifying document associated with document data 312 based on, for example, the document identifier.); if the update for the contact information is verified, then update the distributed secure ledger based on the received update for the contact information associated with the user; ([0155], Alternatively, if verification module 290 were to successfully verify system digital signature 344, verification module 290 may output confirmation data 346 indicative of the successful verification of system digital signature 344. In some instances, confirmation data 346 may include verification response 332 and transaction data 340, and verification module 290 may provide confirmation data 346 as an input to a local recordation module 292, which may process portions of recordation request 342, for submission to the distributed ledger.); and send, to each other server of the plurality of servers, a notification that the contact information associated with the user stored in the distributed secure ledger has been updated ([0107], Node system 152 may also broadcast updated distributed ledger 297, which represents the latest, longest version of the distributed ledger, to the other node systems operating within environment 100 and additionally or alternatively, to each of the network-connected systems that participate in the blockchain network, such as management system 130.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Lam with the teaching of Muller as they relate to managing user information on a blockchain.  The claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Muller offers the embodiment of facilitating a contact information update on a blockchain.  One of ordinary skill in the art at the time the invention was made would have recognized the systems of facilitating a contact information update on a blockchain as disclosed by Muller to the methods of confirming the update with a server providing a verification service as taught by Lam for the predicated result of an improved systems of verifying contact information before recording the updates on a blockchain.

 
Muller in view of Hitchcock in view of Lam do not explicitly disclose, but LaFever teaches:
the distributed secure ledger comprising a plurality of entries storing identity information for a plurality of users (see Abstract & [0003]; also on [0082],  According to another aspect of another embodiment of the present invention, disclosed herein are methods, computer readable media, and systems for providing electronic data privacy and anonymity to user information stored in a decentralized fashion, e.g., across permissionless systems or using immutable and verifiable distributed ledger technologies, such as blockchain;[0136], embodiments of the present invention can be utilized to provide data security, privacy, anonymity, and accuracy for Data Subjects such as persons, places or things and/or associated actions, activities, processes and/or traits—even for data that is stored across decentralized storage systems, e.g., in the form of an immutable, verifiable, and distributed ledger, such as is provided by blockchain technology.)
determine whether the distributed secure ledger has been updated to remove the contact information for the user or add contact information for the user ([0400], The system may identify and track the data values contained in the data set reflecting personal information and the processing performed by the controlling entity serving as a trusted party or trusted proxy (3) may select said personal information to be replaced with DDIDs that require access to one or more Replacement Keys (RKs) to re-identify the personal information about Data Subjects. In this example, the resulting modified data set would represent output from the system containing dynamically changing DDIDs in lieu of personal information about Data Subjects. In this manner, the RKs could be altered in the future so that access to personal information about any one or more Data Subject may no longer be re-identified so the applicable Data Subject(s) have the “right to be forgotten,” i.e., they can remove their digital traces from the Internet; see also [0030].)
in response to determining the distributed secure ledger has been updated to remove the contact information for the user, disassociating the removed contact information from the user in the second service ([0587], BigPrivacy also enables data processors the ability to implement a data subject's individual “Right to be forgotten” (e.g., as required under GDPR Article 17), e.g., by removing links (dissociated) to an individual by “deleting” the keys necessary to create the linkage within the de-identification policy engine—without requiring deletion of the data itself. Rather, just the links between the data and the true identity of the data subject need to be deleted from the look-up table or database.)

 in response to determining the distributed secure ledger has been updated to add the contact information for the user, associating the added contact information with the user in the second service ([0574], BigPrivacy may support Pseudonymisation by separating the information value of data from the ability to attribute (associating) the data back to individuals and may also satisfy the Data Protection by Default requirement of the GDPR by revealing only the data that is necessary at a given time, for a given purpose, for a given user, and then re-protecting the data.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Muller/Hitchcock with the teaching of LaFever as they relate to personal account management.  The claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Muller offers the embodiment of facilitating a contact information update on a blockchain.  One of ordinary skill in the art at the time the invention was made would have recognized the systems of facilitating a contact information update on a blockchain as disclosed by Muller to the methods of detecting any updates of contact information on a distributed secure ledger as taught by Lafever for the predicated result of an improved systems of automatically updating contacts on a blockchain.


With respect to claim 10
Mueller teaches:
Sharing a distributed secure ledger over a peer-to-peer network (see fig.9) wherein any peer on the peer-to-peer network can update the distributed secure ledger ([0063-0064], The information may in some embodiments include messages sent from a first user to a second user whom the first user is connected to as a contact via the contact management system.  In some embodiments the group/event interface 940 can receive group and event information to other client systems 980 via the network 965. The group/event interface 940 can submit contact information to the blockchain storage system and/or other data storage systems via the network 965.);


Mueller does not explicitly disclose, but Hitchcock teaches:
Automatically detecting, by a server providing a service to the plurality of users, an update for contact information associated with a user of the plurality of users, wherein the contact information is used by at least one server of a plurality of servers in the peer-to-peer network to uniquely identify the user (see col.13 ln1-28 the account management logic 230 determines that personal information has been updated. The personal information that has been updated may correspond to personal information that was not previously provided and/or modifications to previously provided personal information. In some scenarios, the account management logic 230 may detect that personal information has been updated automatically without a user taking any specific action to change personal information. For example, the user may begin using a client device 206 a (FIG. 2A) that is registered to a different telephone number. In other scenarios, the user may attempt to manually change personal information for an account or may enter changed personal information in the process of creating a new account….. In box 412, the account management logic 230 determines the accounts of the user that may use the stored personal information 245. These accounts may include accounts that currently rely upon the stored personal information 245 and/or accounts that currently use or are capable of using the stored personal information 245 so as to rely upon the stored personal information 245 in the future; see also col.9 ln21-23, In the embodiments of FIG. 2C, the account management logic 230 may be implemented as part of a proxy server 260 of the account management computing environment 257 b.),
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Hitchcock with the teaching of Muller as they relate to personal account management.  The claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Muller offers the embodiment of facilitating a contact information update on a blockchain.  One of ordinary skill in the art at the time the invention was made would have recognized the systems of facilitating a contact information update on a blockchain as disclosed by Muller to the methods of automatically detect an update for contact information as taught by Hitchcock for the predicated result of an improved systems of automatically updating contacts on a blockchain.

Muller in view of Hitchcock do not explicitly disclose, but Lam teaches:
confirming the update for the contact information with a server providing a verification service ([0138], event verification module 318 may parse document data to extract a document identifier or an identifier of the governmental or judicial entity (e.g., based on an application of an optical character recognition algorithm or process), and may package the one or more extracted identifiers into a request 320A, which management system 130 may transmit across network 120 to an external computing system 322 associated with the governmental or judicial entity, e.g., using any appropriate communications protocols. A secure programmatic interface of external computing system 322 (not illustrated in FIG. 3A), may receive request 320A, and external computing system 322 (a server providing a verification service) may perform operation that determine a validity of the verifying document associated with document data 312 based on, for example, the document identifier.); if the update for the contact information is verified, then updating, by the server, the distributed secure ledger based on the received update for the contact information associated with the user; ([0155], Alternatively, if verification module 290 were to successfully verify system digital signature 344, verification module 290 may output confirmation data 346 indicative of the successful verification of system digital signature 344. In some instances, confirmation data 346 may include verification response 332 and transaction data 340, and verification module 290 may provide confirmation data 346 as an input to a local recordation module 292, which may process portions of recordation request 342, for submission to the distributed ledger.); and sending, by the server to each other server of the plurality of servers, a notification that the contact information associated with the user stored in the distributed secure ledger has been updated ([0107], Node system 152 may also broadcast updated distributed ledger 297, which represents the latest, longest version of the distributed ledger, to the other node systems operating within environment 100 and additionally or alternatively, to each of the network-connected systems that participate in the blockchain network, such as management system 130.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Lam with the teaching of Muller as they relate to managing user information on a blockchain.  The claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Muller offers the embodiment of facilitating a contact information update on a blockchain.  One of ordinary skill in the art at the time the invention was made would have recognized the systems of facilitating a contact information update on a blockchain as disclosed by Muller to the methods of confirming the update with a server providing a verification service as taught by Lam for the predicated result of an improved systems of verifying contact information before recording the updates on a blockchain.

Mueller in view of Hitchcock in view of Lam do not explicitly disclose, but LaFever teaches:
the distributed secure ledger comprising a plurality of entries, each entry storing identity information for a user of the plurality of users ([0600], The term “blockchain” has no single definition, but it is generally used in one of two ways: (i) to refer to a particular method or process for recording, in a digitized, distributed ledger, verifiable, unique, theoretically incorruptible transactions across a decentralized peer-to-peer network of computers; and (ii) to describe the underlying data structures (i.e., blocks) used to represent the transactions themselves, i.e., a chain of blocks of data, where each such block is linked (or “chained”) to the previous block according to a particular algorithmic/programming method.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Muller/Hitchcock with the teaching of LaFever as they relate to personal account management.  The claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Muller offers the embodiment of facilitating a contact information update on a blockchain.  One of ordinary skill in the art at the time the invention was made would have recognized the systems of facilitating a contact information update on a blockchain as disclosed by Muller to the methods of detecting any updates of contact information on a distributed secure ledger as taught by Lafever for the predicated result of an improved systems of automatically updating contacts on a blockchain.

With respect to claim 15
Mueller teaches:
providing a distributed secure ledger shared over a peer-to-peer network (see fig.9) wherein any peer on the peer-to-peer network can update the distributed secure ledger ([0063-0064], The information may in some embodiments include messages sent from a first user to a second user whom the first user is connected to as a contact via the contact management system.  In some embodiments the group/event interface 940 can receive group and event information to other client systems 980 via the network 965. The group/event interface 940 can submit contact information to the blockchain storage system and/or other data storage systems via the network 965.);
wherein the contact information is stored in the distributed secure ledger ([0025], Data fields shared on the contact card may include a keyword unique to the user account, a name, a photo, addresses, email addresses, phone numbers, links to social media, other links, birthdates, other dates, and other data 805.  In some embodiments the data fields filled by the user may be stored locally on the user device, on a server, or on a blockchain.) 

Mueller does not explicitly disclose, but Hitchcock teaches:
Automatically detecting, by a first server, a notification from a second server in the peer-to-peer network with the first server, that contact information for a user has been updated, wherein the contact information is used by the first server to identify the user (see col.13 ln1-28 the account management logic 230 determines that personal information has been updated. The personal information that has been updated may correspond to personal information that was not previously provided and/or modifications to previously provided personal information. In some scenarios, the account management logic 230 may detect that personal information has been updated automatically without a user taking any specific action to change personal information. For example, the user may begin using a client device 206 a (FIG. 2A) that is registered to a different telephone number. In other scenarios, the user may attempt to manually change personal information for an account or may enter changed personal information in the process of creating a new account….. In box 412, the account management logic 230 determines the accounts of the user that may use the stored personal information 245. These accounts may include accounts that currently rely upon the stored personal information 245 and/or accounts that currently use or are capable of using the stored personal information 245 so as to rely upon the stored personal information 245 in the future; see also col.9 ln21-23, In the embodiments of FIG. 2C, the account management logic 230 may be implemented as part of a proxy server 260 of the account management computing environment 257 b.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Muller/Hitchcock with the teaching of LaFever as they relate to personal account management.  The claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Muller offers the embodiment of facilitating a contact information update on a blockchain.  One of ordinary skill in the art at the time the invention was made would have recognized the systems of facilitating a contact information update on a blockchain as disclosed by Muller to the methods of detecting any updates of contact information on a distributed secure ledger as taught by Lafever for the predicated result of an improved systems of automatically updating contacts on a blockchain.

Muller in view of Hitchcock do not explicitly disclose, but Lam teaches:
confirming the update for the contact information with a server providing a verification service ([0138], event verification module 318 may parse document data to extract a document identifier or an identifier of the governmental or judicial entity (e.g., based on an application of an optical character recognition algorithm or process), and may package the one or more extracted identifiers into a request 320A, which management system 130 may transmit across network 120 to an external computing system 322 associated with the governmental or judicial entity, e.g., using any appropriate communications protocols. A secure programmatic interface of external computing system 322 (not illustrated in FIG. 3A), may receive request 320A, and external computing system 322 (a server providing a verification service) may perform operation that determine a validity of the verifying document associated with document data 312 based on, for example, the document identifier.);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Lam with the teaching of Muller as they relate to managing user information on a blockchain.  The claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Muller offers the embodiment of facilitating a contact information update on a blockchain.  One of ordinary skill in the art at the time the invention was made would have recognized the systems of facilitating a contact information update on a blockchain as disclosed by Muller to the methods of confirming the update with a server providing a verification service as taught by Lam for the predicated result of an improved systems of verifying contact information before recording the updates on a blockchain.

Hitchcock in view of Mueller do not explicitly disclose, but LaFever teaches:
determining, by the first server, whether the distributed secure ledger has been updated to remove the contact information for the user or add contact information for the user ([0063], determining which of a plurality of data attributes or attribute combinations in a database is necessary to complete the requested activity;)
in response to determining the distributed secure ledger has been updated to remove the contact information for the user, disassociating, by the first server, the contact information from the user in the first server ([0587], BigPrivacy also enables data processors the ability to implement a data subject's individual “Right to be forgotten” (e.g., as required under GDPR Article 17), e.g., by removing links (dissociated) to an individual by “deleting” the keys necessary to create the linkage within the de-identification policy engine—without requiring deletion of the data itself. Rather, just the links between the data and the true identity of the data subject need to be deleted from the look-up table or database.), and in response to determining the distributed secure ledger has been updated to add the contact information for the user, associating the added contact information with the user in the second service ([0574], BigPrivacy may support Pseudonymisation by separating the information value of data from the ability to attribute (associating) the data back to individuals and may also satisfy the Data Protection by Default requirement of the GDPR by revealing only the data that is necessary at a given time, for a given purpose, for a given user, and then re-protecting the data.)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Muller/Hitchcock/Lam with the teaching of LaFever as they relate to personal account management.  The claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Muller offers the embodiment of facilitating a contact information update on a blockchain.  One of ordinary skill in the art at the time the invention was made would have recognized the systems of facilitating a contact information update on a blockchain as disclosed by Muller to the methods of detecting any updates of contact information on a distributed secure ledger as taught by Lafever for the predicated result of an improved systems of automatically updating contacts on a blockchain.

With respect to claim 8 & 19
The combination of Mueller, Hitchcock, Lam and Lafever the limitations of claim 1 & 15 respectively.  Mueller further teaches: the contact information comprises a phone number ([0025], Data fields shared on the contact card may include a keyword unique to the user account, a name, a photo, addresses, email addresses, phone numbers, links to social media, other links, birthdates, other dates, and other data 805.)

Claims 4-5, 13 & 16 are rejected under 35 U.S.C 103 as being obvious over Hitchcock et al. (US10475018B1; hereinafter: “Hitchcock”) in view of MUELLER et al. (WO2020028710A1; hereinafter “MUELLER”) in view of Lafever et al. (US20180307859A1; hereinafter: Lafever) in view of Lam et al. (US20200052903A1; hereinafter: “Lam”), and further in view of West et al. (US20190340703A1; hereinafter “West”).

With respect to claim 4 & 13
The combination of Mueller, Hitchcock, Lam and Lafever the limitations of claim 1 & 10 respectively.  The combination does not explicitly disclose, but West teaches: wherein the verification service is provided by a governmental entity ([0059], The viability of a blockchain based identity system that is verified by government authorities……)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Mueller/Lafever/Lam/Hitchcock with the teaching of West as they relate to a system/method of managing blockchain transactions.  The claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Motivation to do so would have been to allow a government entity verify the data. 

With respect to claim 5 & 16
The combination of Mueller, Hitchcock, Lam and Lafever teaches the limitations of claim 1 & 10 respectively.  The combination does not explicitly disclose, but West teaches: the instructions executed by the processor of the second server further cause the second server to archive a customer history for the user associated with contact information ([0058], a consumer's identity wallet may be configured to retain information regarding their personal preferences, for example their past shopping history, consumption address, and other data that may be used to finalize a sale.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Mueller/Lam/Lafever/Hitchcock with the teaching of West as they relate to a system/method of managing blockchain transactions.  The claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Motivation to do so would have been to better manage related information in a blockchain transaction. 

Claims 6, 7, 14, 17 & 18 are rejected under 35 U.S.C 103 as being obvious over Hitchcock et al. (US10475018B1; hereinafter: “Hitchcock”) in view of MUELLER et al. (WO2020028710A1; hereinafter “MUELLER”) in view of Lafever et al. (US20180307859A1; hereinafter: Lafever) in view of Lam et al. (US20200052903A1; hereinafter: “Lam”), and further in view of Manning et al. (US20180308134A1; hereinafter: “Manning”).
With respect to claim 6 & 17
The combination of Mueller, Hitchcock, Lam and Lafever teaches the limitations of claim 1 & 15 respectively.  MUELLER further teaches: each entry in the distributed secure ledger comprises a customer name for a user, contact information,….([0035], the contact information fields may be stored on a blockchain, on a server, and/or on a user’s device.; [0062],  the contact information update interface 930 can send and/or receive updates from the blockchain data storage system 975 and/or other client systems 980 via the network 965. The contact information may in some embodiments include email, telephone number, name, other personal websites, Facebook account information, Twitter account information, other social media account information, and other information.), 

The combination does not explicitly disclose, but Manning teaches:
a status indicator indicating activated or deactivated ([0169], a transaction information block 401 may also include status 450 specifying the current stage of the transaction. For example, an offer transaction may have a status 450 of “published” when it is posted to the ledger. Upon entering an auction phase, the status 450 of the transaction may be updated to “active”. Upon conclusion of a sale process, such as an auction and subsequent exchange of payment and goods/services, the status of the transaction may be updated to “completed”. The transaction ID 410 of the associated buy transaction may be recorded in the related transactions 440.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Hitchcock/Mueller/Lam/Lafever with the teaching of Manning as they relate to a system/method of managing digital assets.  The claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Motivation to do so would have been to define the type of information recorded in each entry of the distributed ledgers. 

With respect to claim 14
The combination of Mueller, Hitchcock, Lam and Lafever teaches the limitations of claim 10.  Lafever further teaches:
wherein the distributed secure ledger comprises a block chain ([0136], Data Subjects such as persons, places or things and/or associated actions, activities, processes and/or traits—even for data that is stored across decentralized storage systems, e.g., in the form of an immutable, verifiable, and distributed ledger, such as is provided by blockchain technology.).

Mueller further teaches: each entry in the distributed secure ledger comprises a customer name for the user, the contact information, and a status indicator ([0035], the contact information fields may be stored on a blockchain, on a server, and/or on a user’s device.; [0062],  the contact information update interface 930 can send and/or receive updates from the blockchain data storage system 975 and/or other client systems 980 via the network 965. The contact information may in some embodiments include email, telephone number, name, other personal websites, Facebook account information, Twitter account information, other social media account information, and other information.),

The combination does not explicitly disclose, but Manning teaches:
the status indicator indicating activated or deactivated  ([0169], a transaction information block 401 may also include status 450 specifying the current stage of the transaction. For example, an offer transaction may have a status 450 of “published” when it is posted to the ledger. Upon entering an auction phase, the status 450 of the transaction may be updated to “active”. Upon conclusion of a sale process, such as an auction and subsequent exchange of payment and goods/services, the status of the transaction may be updated to “completed”. The transaction ID 410 of the associated buy transaction may be recorded in the related transactions 440.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Hitchcock/Mueller/Lafever/Lam with the teaching of Manning as they relate to a system/method of managing digital assets.  The claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Motivation to do so would have been to define the type of information recorded in each entry of the distributed ledgers. 

With respect to claim 7 & 18
The combination of Mueller, Hitchcock, Lam and Lafever and Manning teaches the limitations of claim 6 & 17 respectively.  Lafever further teaches: wherein the distributed secure ledger comprises a block chain ([0136], Data Subjects such as persons, places or things and/or associated actions, activities, processes and/or traits—even for data that is stored across decentralized storage systems, e.g., in the form of an immutable, verifiable, and distributed ledger, such as is provided by blockchain technology.).


Claims 9 & 20 are rejected under 35 U.S.C 103 as being obvious over Hitchcock et al. (US10475018B1; hereinafter: “Hitchcock”) in view of MUELLER et al. (WO2020028710A1; hereinafter “MUELLER”) in view of Lafever et al. (US20180307859A1; hereinafter: Lafever) in view of Lam et al. (US20200052903A1; hereinafter: “Lam”), and further in view of Rafalko (US10740754B2; hereinafter “Rafalko”).
With respect to claim 9
The combination of Mueller, Hitchcock, Lam and Lafever teaches the limitations of claim 8. The combination does not explicitly disclose, but Rafalko teaches:  wherein the first service comprises a telecommunication service (col.11 ln14-19, operator node server 120 may be one or more telecommunications company servers adapted to maintain a portion of a distributed ledger for clients authorized or operated by that telecommunications company and used by that telecommunications company's account holders.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Rafalko with the teaching of Hitchcock/Mueller/Lam/Lafever as they relate to a system/method of managing blockchain transactions.  The claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Motivation to do so would have been to allow telecommunication service provider use the blockchain technology. 

With respect to claim 20
The combination of Mueller, Hitchcock, Lam and Lafever teaches the limitations of claim 19. The combination does not explicitly disclose, but Rafalko teaches:   wherein the first server provides a telecommunication service to the user  (col.11 ln14-19, operator node server 120 may be one or more telecommunications company servers adapted to maintain a portion of a distributed ledger for clients authorized or operated by that telecommunications company and used by that telecommunications company's account holders.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Rafalko with the teaching of Mueller/Lafever/Lam/Hitchcock as they relate to a system/method of managing blockchain transactions.  The claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Motivation to do so would have been to allow telecommunication service provider use the blockchain technology.

Conclusion
THIS ACTION IS MADE FINAL, necessitated by amendment.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YIN Y CHOI whose telephone number is (571)272-1094 or yin.choi@uspto.gov.  The examiner can normally be reached on M-F 7:30 - 5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on 571-270-1492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/YIN Y CHOI/Examiner, Art Unit 3685                                                                                                                                                           7/30/2022

/JAMES D NIGH/Senior Examiner, Art Unit 3685